ICJ_088_Lockerbie_LBY_GBR_1998-02-27_JUD_01_PO_04_EN.txt. 51

DECLARATION OF JUDGE HERCZEGH
[Translation]

Having voted against paragraphs 2 (a) and {b) and 3 of the operative
part, I feel obliged to supply the explanations that follow:

1. I share the conclusion of the Court that there exist disputes between
the Parties concerning the interpretation and application of Article 7 —
read jointly with Article 1, Article 5, paragraphs 2 and 3, Article 6 and
Article 8 — and Article 11 of the Montreal Convention, which disputes
must be decided in accordance with Article 14, paragraph 1, of the
Montreal Convention. The Court consequently has jurisdiction to hear
these disputes.

2. On the other hand, I am unable to concur with the Court’s decision
declaring the Application of Libya to be admissible and dismissing the
objection of the Respondent that Security Council resolutions 748 (1992)
and 883 (1993) are determinative for all disputes over which the Court
might have jurisdiction, my reason being that the aforesaid resolutions
were adopted subsequent to the filing of the Application. The Court
stated, in the case concerning Border and Transborder Armed Actions
(Nicaragua v. Honduras), that “[t]he critical date for determining the
admissibility of an application is the date on which it is filed” (CJ.
Reports 1988, p. 95, para. 66). However, in the same case and in the same
paragraph, the Court expressed itself as follows:

“It may however be necessary, in order to determine with cer-
tainty what the situation was at the date of filing of the Application,
to examine the events, and in particular the relations between the
Parties, over a period prior to that date, and indeed during the sub-
sequent period. Furthermore, subsequent events may render an appli-
cation without object, or even take such a course as to preclude the
filing of a later application in similar terms.” (Ibid. )

It emerges from the Court’s above reasoning that the date of filing of an
application for determining its admissibility certainly constitutes a very
important factor, but that it must be contemplated in the light of relevant
prior and subsequent events.

Among the events prior to the filing of Libya’s Application, special
mention must be made of Security Council resolution 731 (1992) adopted
on 21 January 1992. True, that resolution does not specify under which
chapter of the United Nations Charter it was adopted. Having the char-
acter of a recommendation, it does not create legally binding obligations
for Members of the United Nations. It should be taken all the more into

46
1971 MONTREAL CONVENTION (DECL. HERCZEGH) 52

consideration, however, given that the two Security Council resolutions
748 (1992) and 883 (1993), adopted this time under Chapter VII of the
Charter, make explicit reference to resolution 731 (1992) and essentially
echo its content.

With regard to events subsequent to the filing of Libya’s Application,
it has to be pointed out that it was rendered without object by the two
mandatory Security Council resolutions. The Application ought there-
fore to have been dismissed. It will be observed that the Court is ruling
on admissibility several years after the Application has been rendered
without object. To regard that Application today as admissible springs,
in my view, from a formalism quite alien to the jurisprudence of the
Court. In the Northern Cameroons case, the Court stated as follows:

“Whether or not at the moment the Application was filed there
was jurisdiction in the Court to adjudicate upon the dispute sub-
mitted to it, circumstances that have since arisen render any adjudi-
cation devoid of purpose.” (1. C.J. Reports 1963, p. 38.)

In the Nuclear Tests (Australia v. France) case, it affirmed that it “sees
no reason to allow the continuance of proceedings which it knows are
bound to be fruitless” (Z C.J. Reports 1974, p. 271, para. 58).

The Court has further concluded that the objection raised by the
Respondent is not an objection to the jurisdiction of the Court or to the
admissibility of the Application, but “another objection” said not to pos-
sess an exclusively preliminary character (cf. Rules of Court, Art. 79,
paras. | and 7). I regret that I am unable to concur with the Court’s line
of argument, which goes like this: by seeking to obtain a decision not to
proceed to judgment on the merits, which would immediately terminate
the proceedings, the Respondent

“is requesting, in reality, at least two others which the decision not
to proceed to judgment on the merits would necessarily postulate:
on the one hand a decision establishing that the rights claimed by
Libya under the Montreal Convention are incompatible with its
obligations under the Security Council resolutions; and, on the other
hand, a decision that those obligations prevail over those rights by
virtue of Articles 25 and 103 of the Charter . . . The objection raised
... on that point has the character of a defence on the merits.”
(Paragraph 50 of the Judgment.)

The upholding of a preliminary objection undoubtedly has effects as to
enjoyment of the rights that the Applicant claims to possess in its rela-
tions with the Respondent, without the existence or content of those
rights being questioned. The indirect consequences of upholding an objec-
tion cannot be regarded as determinative of the exclusively preliminary
character or otherwise of such an objection, within the meaning of Ar-
ticle 79, paragraph 7, of the Rules of Court. In this case, the Court is not

47
1971 MONTREAL CONVENTION (DECL. HERCZEGH) 53

required to adjudicate upon the interpretation or application of Articles 7
and 11 of the Montreal Convention. The question whether the rights and
obligations of the Parties, in the circumstances of the case, are governed
by the United Nations Charter and by resolutions adopted by virtue of
Charter provisions has no effect on the provisions of the Montreal Con-
vention for the interpretation or application of which the Court has juris-
diction; the objection consequently possesses an exclusively preliminary
character. There can be no doubt that the obligations of Members of the
United Nations under the Charter — including the obligations that Secu-
rity Council decisions create in regard to them — prevail over their obli-
gations contracted under other international agreements. At the close of
the provisional measures phase, the Court, in its Order of 15 April 1992,
arrived at just such a finding (C.J. Reports 1992, p. 15, para. 39).

My conclusions are as follows: the Court has jurisdiction to hear the
disputes existing between the Parties as to the interpretation or applica-
tion of the relevant provisions of the Montreal Convention; the Libyan
claims ought to have been deemed to be governed by the mandatory reso-
lutions of the Security Council; and the preliminary objection raised by
the Respondent in this respect, and which possesses a purely preliminary
character, ought to have been upheld. Libya’s Application, having become
without object, ought therefore to have been dismissed.

(Signed) Géza HERCZEGH.

48
